DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 23 states, “wherein the first identifier and the second identifier are the same”.  Claim 1 states that the “first identifier” is of “a component manager” in the storage device.  Claim 7 states that the “second identifier” is of “the component”.  It is unclear how a “component identifier” could be the same as a “component manager identifier”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 9, 10, and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over “NVM Express Revision 1.2.1” (originally cited in IDS filed 7/14/2020, herein after referred to as NPL1) in view of “NVM Express over Fabrics Revision 1.0” (originally cited in IDS filed 7/14/2020, herein after referred to as NPL3).
Regarding claim 1, NPL1 describes a component management method implemented by a storage device, the component management method comprising: receiving, from a host, a subscription instruction indicating a subscription event (To enable asynchronous events to be reported by the controller, host software needs to submit one or more Asynchronous Event Request commands to the controller… (page 75, section 5.2, lines 2 – 3)); detecting, while running a component manager, that the subscription event has occurred in a component of the storage device (To enable asynchronous events to be reported by the controller [component manager], host software needs to submit one or more Asynchronous Event Request commands to the controller… (page 75, section 5.2, lines 2 – 3)); recording event information of the subscription event (…the command should be completed when there is an event to be reported (page 75, section 5.2, lines 5 – 6).  The controller posts a completion queue entry for this command when there is an asynchronous event to report to the host (page 75, section 5.2, lines 8 – 9).  Asynchronous events are reported due to a new entry being added to a log page (page 75, section 5.2, line 36)); notifying the host that the subscription event has been detected (When the controller posts a completion queue entry for an outstanding Asynchronous Event Request command and thus reports an asynchronous event… (page 75, section 5.2, lines 17 – 19)); receiving, from the host, an event information acquisition instruction (…host software reads the Error Information log using the Get Log Page command (page 75, section 5.2, line 24).  …host software reads the indicated vendor specific log page using Get Log Page command (page 75, section 5.2, lines 34 – 35)); and sending, to the host according to the event information acquisition instruction, the event information (The Get Log Page command returns a data buffer containing the log page requested (page 88, section 5.10, line 1)).  NPL1 does not explicitly disclose that the host sends a first identifier of the component manager.
NPL3 describes that NVMe over Fabrics uses the Connect command to create controller Admin or I/O Queues.  The creation of an Admin Queue establishes an association between a host and the corresponding controller.  The connect command specifies the Queue ID and type (Admin or I/O), the size of the Submission and Completion Queues, queue attributes, Host NQN, NVM Subsystem NQN, and Host Identifier.  The Connect command may specify a particular controller if the NVM subsystem supports a static controller model.  The Connect response indicates whether the connection was successfully established as well as whether NVMe in-band authentication is required (page 12, section 1.5.7 Connection, first three paragraphs).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL3 teachings in the NPL1 system. Skilled artisan would have been motivated to incorporate the method of specifying a particular controller to connect to as taught by NPL3 in the NPL1 system for effectively creating Submission and Completion Queues in NVMe system.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as NVMe storage management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 2, NPL1 in view of NPL3 describe the component management method of claim 1 (see above), further comprising communicating with the host using a Non-Volatile Memory Express (NVMe) protocol or a protocol that is based on the NVMe protocol and that comprises an instruction of the NVMe protocol (NVM Express (NVMe) is an interface that allows host software to communicate with a non-volatile memory subsystem… (NPL1, page 9, section 1.1, lines 1 – 2)).
Regarding claim 3, NPL1 in view of NPL3 describe the component management method of claim 2 (see above), further comprising sending, to the host, the first identifier to enable the host to generate a communication queue for the component manager based on the first identifier (…The controller identifier… (NPL1, page 69, section 4.9, line 1))(NVMe over Fabrics uses the Connect command to create controller Admin or I/O Queues… The Connect command may specify a particular controller if the NVM subsystem supports a static controller model (NPL3, page 12, section 1.5.7 Connection, first three paragraphs)).  
Regarding claim 4, NPL1 in view of NPL3 describe the component management method of claim 3 (see above), further comprising communicating with the host through the communication queue by running the component manager (NPL1, pages 79 – 80, sections 5.3 – 5.4).  
Regarding claim 9, NPL1 describes a storage device comprising: a component (solid state drives (page 9, section 1.1, line 2)); a component manager associated with a first identifier (The Controller ID (CNTLID) value returned in the Identify Controller data structure may be used to uniquely identify a controller within an NVM subsystem (page 185, section 7.10, second paragraph)); and a processor coupled to the component and configured to (The controller fetches the commands from the Submission Queue(s) and transmits them to the NVM subsystem for processing (page 169, section 7.1, lines 5 – 6)): receive, from a host, a subscription instruction indicating a subscription event (To enable asynchronous events to be reported by the controller, host software needs to submit one or more Asynchronous Event Request commands to the controller… (page 75, section 5.2, lines 2 – 3)); detect, while running a component manager, that the subscription event has occurred in the component (To enable asynchronous events to be reported by the controller [component manager], host software needs to submit one or more Asynchronous Event Request commands to the controller… (page 75, section 5.2, lines 2 – 3)); record event information of the subscription event (…the command should be completed when there is an event to be reported (page 75, section 5.2, lines 5 – 6).  The controller posts a completion queue entry for this command when there is an asynchronous event to report to the host (page 75, section 5.2, lines 8 – 9).  Asynchronous events are reported due to a new entry being added to a log page (page 75, section 5.2, line 36)); notify the host that the subscription event has been detected (When the controller posts a completion queue entry for an outstanding Asynchronous Event Request command and thus reports an asynchronous event… (page 75, section 5.2, lines 17 – 19)); receive, from the host, an event information acquisition instruction (…host software reads the Error Information log using the Get Log Page command (page 75, section 5.2, line 24).  …host software reads the indicated vendor specific log page using Get Log Page command (page 75, section 5.2, lines 34 – 35)); and send, to the host according to the event information acquisition instruction, the event information (The Get Log Page command returns a data buffer containing the log page requested (page 88, section 5.10, line 1)).  NPL1 does not explicitly disclose that the host sends a first identifier of the component manager.
NPL3 describes that NVMe over Fabrics uses the Connect command to create controller Admin or I/O Queues.  The creation of an Admin Queue establishes an association between a host and the corresponding controller.  The connect command specifies the Queue ID and type (Admin or I/O), the size of the Submission and Completion Queues, queue attributes, Host NQN, NVM Subsystem NQN, and Host Identifier.  The Connect command may specify a particular controller if the NVM subsystem supports a static controller model.  The Connect response indicates whether the connection was successfully established as well as whether NVMe in-band authentication is required (page 12, section 1.5.7 Connection, first three paragraphs).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL3 teachings in the NPL1 system. Skilled artisan would have been motivated to incorporate the method of specifying a particular controller to 
Regarding claim 10, NPL1 in view of NPL3 describe the storage device of claim 9 (see above), wherein the processor is further configured to communicate with the host using a Non-Volatile Memory Express (NVMe) protocol or a protocol that is based on the NVMe protocol and that comprises an instruction of the NVMe protocol (NVM Express (NVMe) is an interface that allows host software to communicate with a non-volatile memory subsystem… (NPL1, page 9, section 1.1, lines 1 – 2)).
Regarding claim 19, NPL1 describes a computer program product comprising instructions that are stored on a non-transitory medium and that, when executed by a processor, cause a storage device to (A firmware slot is a location in the controller used to store a firmware image… (page 16, section 1.6.9, lines 1 – 3)): receive, from a host, a subscription instruction indicating a subscription event (To enable asynchronous events to be reported by the controller, host software needs to submit one or more Asynchronous Event Request commands to the controller… (page 75, section 5.2, lines 2 – 3)); detect, while running a component manager, that the subscription event has occurred in a component of the storage device (To enable asynchronous events to be reported by the controller [component manager], host software needs to submit one or more Asynchronous Event Request commands to the controller… (page 75, section 5.2, lines 2 – 3)); record event information of the subscription event (…the command should be completed when there is an event to be reported (page 75, section 5.2, lines 5 – 6).  The controller posts a completion queue entry for this command when there is an asynchronous event to report to the host (page 75, section 5.2, lines 8 – 9).  Asynchronous events are reported due to a new entry being added to a log page (page 75, section 5.2, line 36)); notify the host that the subscription event has been detected (When the controller posts a completion queue entry for an outstanding Asynchronous Event Request command and thus reports an asynchronous event… (page 75, section 5.2, lines 17 – 19)); receive, from the host, an event information acquisition instruction (…host software reads the Error Information log using the Get Log Page command (page 75, section 5.2, line 24).  …host software reads the indicated vendor specific log page using Get Log Page command (page 75, section 5.2, lines 34 – 35)); and send, to the host according to the event information acquisition instruction, the event information (The Get Log Page command returns a data buffer containing the log page requested (page 88, section 5.10, line 1)).  NPL1 does not explicitly disclose that the host sends a first identifier of the component manager.
NPL3 describes that NVMe over Fabrics uses the Connect command to create controller Admin or I/O Queues.  The creation of an Admin Queue specify a particular controller if the NVM subsystem supports a static controller model.  The Connect response indicates whether the connection was successfully established as well as whether NVMe in-band authentication is required (page 12, section 1.5.7 Connection, first three paragraphs).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL3 teachings in the NPL1 system. Skilled artisan would have been motivated to incorporate the method of specifying a particular controller to connect to as taught by NPL3 in the NPL1 system for effectively creating Submission and Completion Queues in NVMe system.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as NVMe storage management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 20, NPL1 in view of NPL3 describe the computer program product of claim 19 (see above), wherein when executed by the processor, the instructions further cause the storage device to send, to the host, the first identifier to enable the host to generate a communication queue for the component manager based on the first identifier (…The controller identifier… (NPL1, page 69, section 4.9, line 1))(NVMe over Fabrics uses the Connect command to create controller Admin or I/O Queues… The Connect command may specify a particular controller if the NVM subsystem supports a static controller model (NPL3, page 12, section 1.5.7 Connection, first three paragraphs)).  
Regarding claim 21, NPL1 in view of NPL3 describe the component management method of claim 1 (see above), wherein the subscription event is a fan fault, a power-on, or a temperature abnormality (A controller may report up to nine temperature values in the SMART / Health Information log (i.e., the Composite Temperature and Temperature Sensor 1 through Temperature Sensor 8)… When a temperature is greater than or equal to its corresponding over temperature threshold or less than or equal to its corresponding under temperature threshold, then bit one of the Critical Warning field in the SMART / Health Information Log is set to one.  This may trigger an asynchronous event (NPL1, page 126, section 5.15.1.4 Temperature Threshold (Feature Identifier 04h)).  
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL3, further in view of Hussain et al. US Patent Application Publication No. 2015/0319243 (herein after referred to as Hussain).
Regarding claim 5, NPL1 in view of NPL3 describe the component management method of claim 1 (see above), wherein the component is a solid-state drive (SSD) (solid state drives (NPL1, page 9, section 1.1, line 2)).  
Hussain describes systems and methods to support hot plugging and/or unplugging one or more of remote storage devices virtualized as extensible/flexible storages and NVMe namespaces(s) via an NVMe controller during operation.  In some embodiments, various components running on the NVMe controller 102 are configured to support changes to a current set of remote physical storage devices 122 under a hot plugging event, wherein one or more remote storage devices are hot plugged and/or unplugged from the set of remote physical storage devices at runtime without shutting down or restarting any of the VMs 110, the host 112, and the NVMe controller 102 (page 4, paragraph [0033]).  A hot plugging event, as described by Hussain, may clearly be considered a “Vendor Specific event” as suggested by NPL1.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Hussain teachings in the NPL1 in view of NPL3 system. Skilled artisan would have been motivated to incorporate the method of detecting hot plugging events as taught by Hussain in the NPL1 in view of NPL3 system for effectively using asynchronous events to notify the host of a hot plugging event.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as NVMe storage management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 15, NPL1 in view of NPL3 describe the storage device of claim 9 (see above), wherein the component is a solid-state drive (SSD) (solid state drives (NPL1, page 9, section 1.1, line 2)).  NPL1 does not specifically describe wherein the subscription event is a swapping event of the SSD.
Hussain describes systems and methods to support hot plugging and/or unplugging one or more of remote storage devices virtualized as extensible/flexible storages and NVMe namespaces(s) via an NVMe controller during operation.  In some embodiments, various components running on the NVMe controller 102 are configured to support changes to a current set of remote physical storage devices 122 under a hot plugging event, wherein one or more remote storage devices are hot plugged and/or unplugged from the set of remote physical storage devices at runtime without shutting down or restarting any of the VMs 110, the host 112, and the NVMe controller 102 (page 4, paragraph [0033]).  A hot plugging event, as described by Hussain, may clearly be considered a “Vendor Specific event” as suggested by NPL1.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Hussain teachings in the NPL1 in view of NPL3 system. Skilled artisan would have been motivated to incorporate the method of detecting hot plugging events as taught by Hussain in the NPL1 in view of NPL3 system for effectively using asynchronous events to notify the host of a hot plugging event.  In addition, both of the references teach features that are directed to analogous .
Claims 6 – 8 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL3 and Hussain, further in view of Malwankar et al. US Patent Application Publication No. 2016/0127492 (originally cited in IDS filed 7/14/2020, herein after referred to as Malwankar).
Regarding claim 6, NPL1 in view of NPL3 and Hussain describe the component management method of claim 5 (see above).  They do not specifically describe further comprising detecting the swapping event when a level signal of a slot of the SSD changes.
Malwankar describes a system of commanding NVMe devices over Ethernet.  Specifically, Hot plug module 210 may additionally detect when an NVMe drive is being unplugged from the storage server.  Hot plug module 210 may use one or a few detection techniques to detect when the NVMe drive is unplugged.  In a first technique, the hot plug module 210 detects that a physical presence link to the NVMe drive becomes inactive (page 5, paragraph [0053]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Malwankar teachings in the NPL1 in view of NPL3 and Hussain system. Skilled artisan would have been motivated to incorporate the method of detecting hot plugging events by detecting inactivity in a physical presence link as taught by Malwankar in the NPL1 in view of NPL3 and Hussain system for 
Regarding claim 7, NPL1 in view of NPL3, Hussain and Malwankar describe the component management method of claim 6 (see above), further comprising using at least one of an event status of the swapping event, a second identifier of the component, a timestamp of the swapping event, or an index number of the SSD as the event information (Hussain, page 4, paragraph [0033]).
Regarding claim 8, NPL1 in view of NPL3, Hussain and Malwankar describe the component management method of claim 7 (see above), further comprising recording the event information in an event log (Log Page Identifier:  Indicates the log page associated with the asynchronous event… (NPL1, page 77, Fig. 46)).
Regarding claim 16, NPL1 in view of NPL3 and Hussain describe the storage device of claim 15 (see above).  They do not specifically describe wherein the processor is further configured to detect the swapping event when a level signal of a slot of the SSD changes.
Malwankar describes a system of commanding NVMe devices over Ethernet.  Specifically, Hot plug module 210 may additionally detect when an NVMe drive is being unplugged from the storage server.  Hot plug module 210 may use one or a few detection techniques to detect when the NVMe drive is (page 5, paragraph [0053]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Malwankar teachings in the NPL1 in view of NPL3 and Hussain system. Skilled artisan would have been motivated to incorporate the method of detecting hot plugging events by detecting inactivity in a physical presence link as taught by Malwankar in the NPL1 in view of NPL3 and Hussain system for effectively detecting a hot plugging event.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as NVMe storage management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 17, NPL1 in view of NPL3, Hussain and Malwankar describe the storage device of claim 16 (see above), wherein the processor is further configured to use at least one of an event status of the swapping event, a second identifier of the component, a timestamp of the swapping event, or an index number of the SSD as the event information (Hussain, page 4, paragraph [0033]).
Regarding claim 18, NPL1 in view of NPL3, Hussain and Malwankar describe the storage device of claim 17 (see above), wherein the processor is further configured to record the event information in an event log (Log Page Identifier:  Indicates the log page associated with the asynchronous event… (NPL1, page 77, Fig. 46))
Claim 11 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL3, further in view of “Introducing Lightning: A flexible NVMe JBOF” by Chris Petersen (herein after referred to as NPL2).
Regarding claim 11, NPL1 in view of NPL3 describe the storage device of claim 10 (see above).  NPL1 does not specifically describe wherein the storage device is a just a bunch of flash (JBOF) device.
NPL2 describes that Lightning is the first version of a NVMe JBOF (just a bunch of flash).  It is designed to provide a PCIe gen 3 connection from end to end (CPU to SSD) (page 1, last paragraph).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL2 teachings in the NPL1 in view of NPL3 system. Skilled artisan would have been motivated to incorporate the method of presenting a JBOF storage as taught by NPL2 in the NPL1 in view of NPL3 system for effectively providing a simplified and scalable solution for flash storage.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as NVMe storage management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 13, NPL1 in view of NPL3 and NPL2 describe the storage device of claim 11 (see above), wherein the processor is further configured to send, to the host the first identifier to enable the host to generate a communication queue for the component manager based on the first identifier (…The controller identifier… (NPL1, page 69, section 4.9, line 1))(NVMe over Fabrics uses the Connect command to create controller Admin or I/O Queues… The Connect command may specify a particular controller if the NVM subsystem supports a static controller model (NPL3, page 12, section 1.5.7 Connection, first three paragraphs)).  
Regarding claim 14, NPL1 in view of NPL3 and NPL2 describe the storage device of claim 13 (see above), wherein the processor is further configured to communicate with the host through the communication queue by running the component manager (NPL1, pages 79 – 80, sections 5.3 – 5.4).  
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 22 depends from claims 1 and 5 – 7, and further describes using at least one of the event status (of the swapping event) or the timestamp (of the swapping event) as the event information.  While Fig. 28 of NPL1 discloses that the completion queue entry includes a status field and Fig. 30 discloses that the status code may include vendor specific status codes it does not specifically disclose that the event information as claimed may include event status of a swapping event or a timestamp of a swapping event.  Kachare et al. US Patent Application Publication No. 2018/0239540 describes an Ethernet solid-state drive storage system and mentions change in health status and hot swapping of eSSDs but does not specifically disclose Chan et al. US Patent Application Publication No. 2018/0074973 describes a data storage system including asynchronous drive telemetry data notification and specifically discloses that the asynchronous event information field may include error status, SMART/Health status, I/O Command Set specific status, Vendor specific but does not specifically disclose that the status code may include vendor specific status codes it does not specifically disclose that the event information as claimed may include event status of a swapping event or a timestamp of a swapping event.  Bai et al. US Patent Application Publication No. 2018/0246833 describes a storage system including switching in response to a hot-swap of an NVMe SSD but does not specifically disclose that the status code may include vendor specific status codes it does not specifically disclose that the event information as claimed may include event status of a swapping event or a timestamp of a swapping event.  
Response to Arguments
Applicant argues, with respect to claims 1, 9 and 19, that the amended limitations are not taught or suggested by the prior art NPL1.  Examiner now additionally cites NPL3 (previously cited by Applicant in IDS filed 7/14/2020 which is believed to suggest the amended limitations as described in the rejections above.  
Applicant argues, with respect to the remaining claims that they are allowable for the same reasons as argued above.  Examiner refers to the response and rejections above as to why these claims are not currently allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
December 1, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136